Citation Nr: 1231112	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  12-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to March 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's hearing loss is likely related to his noise exposure during service.

2. The Veteran's tinnitus is likely related to his noise exposure during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R.              § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases including sensorineural hearing loss may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  During his period of service, his military specialty was radio operator and rifleman.  He claims that his duties as a radio operator required him to listen to and interpret Morse code through headphones for up to eight hours per day.  He also contends that strep throat prior to discharge could have contributed to hearing loss.  He said he noticed the onset of hearing loss after service and that the condition has progressively worsened over the years.  As for tinnitus, he noticed the ringing around 1950.

A statement from the Veteran's wife indicates that the Veteran has always had some hearing loss.  When their children were small, the kids would often have to repeat themselves because the Veteran could not hear them.  He had difficulty hearing people at gatherings because of background noise.  She said his hearing has worsened over the past several years and that he can no longer hear people on cellular telephones.  He turns the television volume extremely high and complains that she speaks too softly.

The Veteran's daughter said that the Veteran had difficulty hearing when she was a child or at least as far back as 1960, when she was eight years old.  When in the car with the Veteran, she said he had a hard time hearing her.  His hearing was worse when the radio was on, even if the volume was low.  Because of his hearing difficulty, he spoke louder than normal.  She said he was not aware of his loud volume but that others in the car were.  He has always had difficulty hearing in crowds and with background noise.  To her knowledge, he has always been unable to hear certain tones.  In recent years his hearing loss has progressed to the point where he has extreme difficulty participating in normal conversation and can no longer use a cellular telephone.

Service treatment records include only the entrance and separation examinations which show normal whisper testing.  Audiologic testing was not provided. 

In February 2011, the Veteran had a VA examination.  The examiner said she reviewed the claims file.  The examination report states that the Veteran has problems hearing the television, using a cellular phone, and hearing people with background noise.  He reported his in-service duty as a radio operator and said he participated in mock combat training.  After service he worked as a maintenance manager at a tire facility.  Exposure to noise subsequent to service was not indicated.  In the opinion, the examiner noted the whisper tests during service.  She said that the current configuration of hearing loss is not consistent with that of hearing loss due to noise exposure.  She stated that the date and circumstances of onset were not reported in relation to either disability.  Therefore, she found that hearing loss and tinnitus were less likely than not caused by or related to noise exposure in service.

In this case, the Board finds that the examination report is not adequate for rating purposes.  Specifically, the examiner said she reviewed the claims file and that the date and circumstances of onset of hearing loss and tinnitus were not reported.  However, it is apparent that the examiner did not read the statements from the Veteran and his family which detail the onset and progression of his disabilities.  In his substantive appeal, the Veteran said that the examiner did not ask him any questions about his disability.  In addition, the Board finds that the examiner failed to support her opinion with adequate rationale.  Specifically, while she found that the current configuration of hearing loss is not consistent with that of hearing loss due to noise exposure, she failed to indicate a possible alternative etiology.  Moreover, she did not provide an opinion and rationale expressly addressing tinnitus.  As it appears that the examiner did not review the claims file or consider the lay statements, and because she did not adequately address both disabilities and explain her opinion, the Board finds that the examination report has little probative value.

In this case, the Board finds the Veteran competent to report his symptoms of hearing loss and tinnitus.  Layno, 6 Vet. App. at 469.  The Board has reviewed all of the evidence and finds that he was likely exposed to noise during service even though his whisper tests were normal at separation.  The Veteran provided a history of his post-service employment showing the lack of exposure noise, which the Board finds credible.  He also stated that he has suffered tinnitus since service.  Further, a remand of this case, with another examination, would take a great deal of time.

Weighing all of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are a result of or related to his active service.  Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


